DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-11 are pending and under examination.

Priority
Acknowledge is made that his application is a continuation of U.S. patent application serial number 16232929, filed on 12/26/2018; which is a continuation of U.S. patent application serial number 15/924,028 filed March 16, 2018, which is a continuation of U.S. patent application serial number 15/142,395 filed April 29, 2016, which is a divisional of U.S. patent application serial number 13/917,323 filed June 13, 2013, which claims the benefit of U.S. provisional patent application number 61/659,916, filed June 14, 2012.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/28/2020, 05/31/2020 and 07/16/2021 is being considered by the examiner.

Claims Objection
Claims 1-11 are objected for amendment without marking the change. Proper correction is requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Whalen, II et al. (US20030099597) in view of Kohane et al. (US20050123596) and Daniloff et al. (US20090117070). 

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Whalen, II et al. teaches novel compositions for embolizing blood vessels which are particularly suited for treating vascular lesions via catheter delivery (abstract). A composition comprising: (a) a biocompatible polymer; (b) a biocompatible contrast agent; and (c) a biocompatible solvent which solubilizes said biocompatible polymer wherein sufficient amounts of said polymer are employed in said composition such that, upon delivery to a vascular site, a polymer precipitate forms which embolizes said vascular site; A composition comprising: (a) a biocompatible polymer at a concentration of from about 2 to 50 weight percent; (b) a biocompatible contrast agent at a concentration of from about 10 to about 40 weight percent; and (c) a biocompatible solvent from about 10 to 88 weight percent wherein the weight percent of the biocompatible polymer, contrast agent and biocompatible solvent are based on the total weight of the complete composition (claims 1-2). Examples of water insoluble contrast agents include tantalum, tantalum oxide, and barium sulfate, each of which is commercially available in the proper form for in vivo use including a preferred particle size of about 10 um or less ([0067]).  The term "biocompatible solvent" refers to an organic material liquid at least at body temperature of the mammal in which the biocompatible polymer is soluble and, in the amounts used, is substantially non-toxic. Suitable biocompatible solvents include, by way of example, ethyl actate, dimethylsulfoxide, analogueslhomologues of dimethylsulfoxide, ethanol, acetone, and the like. Aqueous mixtures with the biocompatible solvent can also be employed provided that the amount of water employed is sufficiently small that the dissolved polymer precipitates upon contact with the blood ([0069]). The term "biocompatible polymer" refers to polymers which, in the amounts employed, are non-toxic and substantially non-immunogenic when used internally in the patient and which are substantially insoluble in the body fluid of the mammal. The biocompatible polymer can be either biodegradable or, preferably, non-biodegradable ([0058]). Biodegradable polymers are disclosed in the art. For example, Dunn, et al.10 discloses the following catheter assisted embolization of mammalian blood vessels. In such methods, a sufficient amount of this composition is introduced into the selected blood vessel via a catheter delivery means under fluoroscopy so that upon precipitation of the polymer, the blood vessel is embolized. The particular amount of embolic composition employed is dictated by the total volume of the vasculature to be embolized, the concentration of polymer in the composition, the rate of precipitation (solids formation) of the polymer, etc. Such factors are well within the skill of the art. One particularly preferred method for catheter delivery of the embolic compositions of this invention to the selected vascular site is via a small diameter medical catheter connected to a threaded syringe. One example of a novel threaded syringe has a threaded plunger which is operable as a conventional syringe for aspiration of the embolic composition and then is used in a threaded manner for delivery of the embolic composition. The threaded syringe may also include a tactile or audible indication of delivery which allows clinician to monitor delivery of the embolic composition without looking at the syringe. 
	Kohane et al. teaches microparticles that are designed to release their payload when exposed to acidic conditions are provided as a vehicle for drug delivery. Any therapeutic, diagnostic, or prophylactic agent may be encapsulated in a lipid-protein-sugar or polymeric matrix including a pH triggering agent to form pH triggerable microparticles (abstract). Diagnostic agents include contrast agents. Examples of suitable materials for use as contrast agents in MRI include gadolinium chelates, as well as iron, magnesium, manganese, copper, and chromium ([0045]). In certain embodiments, the pH triggering agent is insoluble or substantially insoluble at physiologic pH (i.e., 7.4), but water soluble at acidic pH (i.e., pH<7, preferably, pH<6.5) ([0049]). In certain embodiments, the pH triggering agent has nitrogen-containing functional groups such as amino, alkylamino, dialkylamino, arylamino, diarylamino, imidazolyl, thiazolyl, oxazolyl, pyridinyl, piperidinyl, etc. Certain preferred polymers include polyacrylates, polymethacrylates, poly(beta-amino esters), and proteins In certain embodiments, the pH triggering agent is Eudragit E100 (poly(butyl methacrylate-co-(2-dimethylaminoethyl) methacrylate-co-methyl methacrylate (1:2:1) ([0050]), Liquid dosage forms for oral administration include pharmaceutically acceptable emulsions, microemulsions, solutions, suspensions, syrups, and elixirs. In pH 5 ([0122]).
	
Daniloff et al. teaches polymeric carriers can be fashioned in a variety of forms, with desired release characteristics and/or with specific properties depending upon the composition being utilized. For example, polymeric carriers may be fashioned to release a therapeutic agent upon exposure to a specific triggering events such as pH (see e.g., Heller et al., Chemically Self-Regulated Drug Delivery Systems in POLYMERS IN MEDICINE III 175-188 (Elsevier Science Publishers B. V., Amsterdam, 1988); Kang et al., J. APPLIED POLYMER SCI. 48:343-354 (1993); Dong et al., J. CONTROLLED RELEASE 19:171-178 (1992); Dong and Hoffman, J. CONTROLLED RELEASE 15:141-152 (1991); Kim et al., J. CONTROLLED RELEASE 28:143-152 (1994); Cornejo-Bravo et al., J. CONTROLLED RELEASE 33:223-229 (1995); Wu and Lee, PHARM. RES. 10(10): 1544-1547 (1993); Serres et al., PHARM. RES. 13(2):196-201 (1996); Peppas, Fundamentals of pH-and Temperature-Sensitive Delivery Systems, in PULSATILE DRUG DELIVERY 41-55 (Gurny et al. eds. Wissenschaftliche Verlagsgesellschaft mbH, Stuttgart, 1993); Doelker, Cellulose Derivatives in copolymers of poly(acrylic acid), acrylate, and/or acrylamide monomers such as those discussed above. Other pH sensitive polymers include polysaccharides such as cellulose acetate phthalate, hydroxypropylmethylcellulose phthalate, hydroxypropylmethylcellulose acetate succinate, cellulose acetate trimellilate, and chitosan. Yet other pH sensitive polymers include any mixture of a pH sensitive polymer and a water-soluble polymer ([0197]). The composition can be prepared to contain imaging agents for visualization ([0248]) in one embodiment. Since copolymers of poly(acrylic acid), acrylate, and/or acrylamide monomers are recited, the copolymer of acrylic acid and acrylamide is obvious to one artisan in the art.


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Whalen, II et al.  is that Whalen, II et al.  do not expressly teach pH triggering polymer soluble in non-physiological pH and insoluble at a physiological pH in aqueous solution to deliver contrast agent; polymer comprising aminoethyl methacrylate. This deficiency in Whalen, II et al.  is cured by the teachings of Kohane et al. and Daniloff et al.    

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the invention of Whalen, II et al., as suggested by Kohane et al. and Daniloff et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to replace pH triggering polymer in an aqueous solution at a non-physiological pH for a biocompatible polymer in aqueous mixture with biocompatible solvent to deliver contrast agent in Whalen, II et al. inventionbecause it is simple substitution of one known delivery system for another to obtain predictable result results. MPEP 2143 states, it is prima facie obvious for simple substitution of one known element for another to obtain predictable results. Since pH triggering polymers are soluble in an aqueous solution at a non-physiological pH and are insoluble or substantially insoluble (and precipitate) at physiologic pH (i.e., 7.4) as suggested by Kohane et al. and Daniloff et al., pH triggering polymers in an aqueous solution at a non-physiological pH are functional equivalent to a biocompatible polymer in aqueous mixture with biocompatible solvent to deliver contrast agent. Furthermore, this also provides advantages such as elimination of organic solvent in the composition. Therefore, it is obvious for one of ordinary skill in the art to replace pH triggering polymer in an aqueous solution at a non-physiological pH for a biocompatible polymer in aqueous mixture with biocompatible solvent to deliver contrast agent and produce instant claimed invention with reasonable expectation of success. The pH triggering polymer taught by Kohane et al. and Daniloff et al. are regarded as biocompatible polymer.
2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Thus, aminoethyl methylacrylate is obvious variant of dimethylaminoethyl methacrylate, and it is obvious for one of ordinary skill in the art to replace aminoethyl methylacrylate monomer for dimethylaminoethyl methacrylate monomer in the pH triggering polymer Eudragit E100 (poly(butyl methacrylate-co-(2-dimethylaminoethyl) methacrylate-co-methyl methacrylate) and have pH triggering polymer (poly(butyl methacrylate-co-(2-aminoethyl) methacrylate-co-methyl methacrylate) and produce instant claimed invention with reasonable expectation of success.
Regarding the visualization agent in claims 3-4, the limitation is met by Whalen, II et al. teaching barium sulfate particle with 10 um or less.

Regarding claim 10, Daniloff et al. teaching pH triggering polymer as copolymer of acrylic acid and acrylamide (first monomer, derivative of amine group) which is also soluble at pH above about 8 and insoluble at physiological pH, it is obvious for one of ordinary skill in the art prepare the aqueous solution at pH above 8 which is suitable for the intended purpose in Whalen, II et al. invention. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,351,993 in view of Whalen, II et al. (US20030099597). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent in view of Whalen, II et al. teaches instant claimed invention.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10201562 in view of Whalen, II et al. (US20030099597). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent in view of Whalen, II et al. teaches instant claimed invention.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9937201. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent anticipates instant claimed invention.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10588923. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent anticipates instant claimed invention.

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/           Primary Examiner, Art Unit 1613